Citation Nr: 0727566	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  99-03 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
residual scar of left inguinal hernia repair.

2. Entitlement to an initial evaluation in excess of 10 
percent for left testicular pain, with atrophy of left 
testicle.



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The veteran had active service from October 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a July 1995 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The RO, in pertinent part, assigned a 10 
percent evaluation for left inguinal hernia repair residuals, 
based upon tender scarring, effective from October 1994.

Subsequently, jurisdiction of the case was transferred to the 
Oakland, California, VARO and more recently, Houston, Texas, 
at the veteran's request.

This matter also arises from a November 1998 rating 
determination of the Oakland RO which granted service 
connection for left testicular pain with atrophy of left 
testicle, and assigned a 10 percent disability evaluation 
effective from June 1994.

The Board remanded the case in May 2004.  With regard to the 
second issue, the Board concluded that the record sustained 
that since there has been an initial RO adjudication of a 
claim and an NOD had been filed, the appellant was entitled 
to an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  The VARO 
issued an SSOC on that issue in December 2004.  Thereafter, 
the veteran filed a VA Form 21-4138 in March 2005 which was 
considered and annotated by the VARO as having been in lieu 
of a VA Form 9, Substantive Appeal.  Accordingly, the current 
appellate issues are as shown on the front page.

Service connection is also in effect for residuals, left 
wrist fracture, rated as 10 percent disabling; and tender 
scar, left wrist surgery, rated as 10 percent disabling.

During the course of the current appeal, a number of other 
issues have been raised and to some extent addressed by the 
VARO, including as relate to possible earlier effective 
date(s), rating of the service-connected left wrist 
disabilities to include neurological problems and carpal 
tunnel syndrome secondary to the left wrist problems, and a 
back disability.  However, none of these have yet been 
perfected in the form of an appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received by the Board on August 21, 2007 
from the veteran, he asked to appear personally before the 
Board to give testimony and provide new factual evidence.  

He indicated that he would be unable to travel to Washington 
so the hearing should take place at the current VARO of 
record, Houston, where he now resides.

Accordingly, the case is REMANDED for the following action:


The 
veteran 
should be 
scheduled 
for 
either a 
videoconf
erenced 
hearing 
or a 
Travel 
Board at 
the VARO.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


